Citation Nr: 0424310	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to service connection for residuals of an 
injury to the lumbosacral spine, currently diagnosed as 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  There is no competent medical evidence which provides a 
nexus between the veteran's currently diagnosed degenerative 
joint disease of the cervical spine and service or the 
initial post service year.  

2.  There is no competent medical evidence which provides a 
nexus between the veteran's currently diagnosed degenerative 
joint disease of the lumbar spine and service or the initial 
post service year.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred or aggravated in active military service and the 
service incurrence of degenerative joint disease of the 
cervical spine may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

2.  Degenerative joint disease of the lumbar spine was not 
incurred or aggravated in active military service and the 
service incurrence of degenerative joint disease of the 
lumbar spine may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  The veteran filed his claim 
in November 2000 and the RO responded in March 2001 and 
notified him of the provisions of the VCAA prior to the RO 
decision initially denying his claim in April 2001.  

VA has the duty to inform the veteran of the evidence 
necessary to support his claim.  38 C.F.R. § 3.159(b).  The 
claims folder does not include competent medical evidence 
which provides a nexus between the injuries described by the 
veteran in service and currently diagnosed degenerative joint 
disease of the cervical and lumbar spine.  In addition, there 
are no service medical records or medical records for the 40 
years after the veteran's separation from the service.  In 
August 2001 the RO sent the veteran a letter explaining the 
evidence needed to support his claim.  

VA must inform the veteran of inability to obtain records.  
38 C.F.R. § 3.159(e).  In February 1992 National Personnel 
Records Center (NPRC) responded to the RO's request for the 
veteran's service medical records.  They stated there were no 
service medical records on file at NPRC for the veteran.  The 
veteran had fire related service.  A notation at the bottom 
of the VA Form 21-3101 indicates no extracts from the Surgeon 
General's Office(SGO) were found.  When records are in the 
custody of a Federal department VA must make as many requests 
as are necessary to obtain relevant records.  38 C.F.R. 
§ 3.159; See also Dixon v. Derwinski, 1 Vet. App. 365 (1991).  
VA may end its efforts to obtain records in the custody of a 
Federal agency when further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  

The regulations at 38 C.F.R. § 3.159 (e) provide that if VA 
is unable to obtain Federal records, the veteran should be 
given oral or written notice of that fact.  In this decision 
the Board of Veterans' Appeals (Board) is informing the 
veteran that efforts to obtain his service medical records 
from the NPRC revealed it was reasonably certain that they no 
longer exist.  In July 1973 a fire at NPRC destroyed 
approximately 80 percent of all stored records for Army 
veterans serving between November 1, 1912 and January 1, 
1960.  Veterans Benefits Administration Adjudication 
Procedure Manual (M21-1), Chapter 4, Migration of Service 
Records.  Part 4.23 Fire Related Service.  

There are however alternative sources for obtaining 
information about the veteran's medical history in service.  
The veteran completed and submitted a NA Form 13055 in 
January 1993 which is necessary to request reconstruction of 
his records.  He indicated he was admitted to a medical 
facility in the New Hebrides during November or December 
1944.  He also received inpatient treatment from "Herman 
Jones" Military Hospital in Longview, Texas in September 
1945.  In April 1993 the RO requested a search of Surgeon 
General Office (SGO) extracts.  No clinical records were 
requested.  NPRC responded in June 1993 that there were no 
SGO records available.  They did search and sent to the RO 
morning reports of the 633 Port Company for November 1944 and 
the Detachment of Patients Report from the 25th Evacuation 
Hospital on Espiritu Santo, New Hebrides.  Those records were 
forwarded to the RO and placed in the claims folder.  

In August 2001 the RO submitted another request for records.  
They requested inpatient clinical records for the period from 
January 1944 to December 1944 for treatment at Espirito 
Santo, New Hebrides, South Pacific.  They also requested 
records from Harmon General Hospital in Longview, Texas from 
September 1945.  NPRC responded that no Army records were 
available for dates prior to 1960.  The Board has concluded 
that any further efforts to obtain the veteran's service 
medical records or clinical records of treatment in service 
would be futile.  

The veteran also reported receiving treatment from private 
physicians during the 1940's and 1950's he indicated those 
records are no longer available in his March 2001 statement.  
He also stated he was treated at the VA in Shreveport.  At 
his hearing at the RO in August 2003 he stated he first was 
treated at VA for his back in the 1980's.  (T-8).  His 
records of treatment at VA in the 1980's are in the claims 
folder.  He submitted a statement from his sister dated in 
July 2001.  In August 2001 the veteran indicated he had no 
additional medical evidence to provide.  

The veteran did not identify any other relevant records.  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2003).  

Factual Background and Analysis.  The veteran reported he 
injured his back while unloading cement from a ship in the 
New Hebrides in 1944.  The veteran's separation documents are 
consistent with those facts, as they indicate he was a 
longshoreman in service and was in the South Pacific from 
August to November of 1944.  

Morning reports of the 633 Port Company for November 1944 and 
the Detachment of Patients Report from the 25th Evacuation 
Hospital on Espiritu Santo, New Hebrides were located and 
placed in this claims folder.  Those records reveal the 
veteran was discharged from the 25th Evacuation Hospital on 
November 26, 1944 and transferred to "General Hospital 
USA."  No diagnosis appears in those records.  

Beginning in the 1980's VA and private medical records 
include diagnoses of degenerative joint disease of the neck 
and back.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

VA records beginning in the 1980's include diagnoses of 
degenerative joint disease of the cervical and lumbar spines.  
The veteran is competent to describe his injury in service.  
38 C.F.R. § 3.159(a)(2).  The claims folder includes evidence 
which satisfies the first and third requirements to prove 
service connection.  

In this instance the claim folder does not include competent 
medical evidence of a nexus between the back injury in 
service and the current degenerative joint disease of the 
cervical and lumbar spine.  When the RO requested a medical 
opinion in September 2003 the VA examiner responded that any 
opinion regarding the relationship between the present 
degenerative joint disease of the cervical and lumbar spine 
and service would be speculative.  An appellant's testimony 
may, in and of itself, be sufficient to show in-service 
symptoms and post-service continuity of symptomatology.  
Nevertheless, notwithstanding the appellant's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  

There is also a forty year period without any record of 
medical treatment from 1945 to the mid 1980's.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service when 
considering a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330 (2000).  

In the absence of competent medical evidence linking the 
current degenerative joint disease of the cervical and lumbar 
spines with service or the initial post service year, service 
connection is not warranted.  




ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.  

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



